  Case 14-36322         Doc 67     Filed 01/07/19 Entered 01/07/19 09:32:53              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-36322
         PATRICIA A JORDAN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/06/2014.

         2) The plan was confirmed on 06/18/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/02/2018.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $135,363.00.

         10) Amount of unsecured claims discharged without payment: $25,335.89.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-36322        Doc 67       Filed 01/07/19 Entered 01/07/19 09:32:53                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $36,540.00
       Less amount refunded to debtor                             $66.36

NET RECEIPTS:                                                                                    $36,473.64


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,200.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,625.67
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,825.67

Attorney fees paid and disclosed by debtor:                  $800.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
CAPITAL ONE NA                   Unsecured            NA       1,159.21         1,159.21      1,159.21         0.00
CARMAX AUTO FINANCE              Secured       14,080.00     14,296.78        14,080.00      14,080.00    1,392.47
CARMAX AUTO FINANCE              Unsecured            NA           0.00           216.78        216.78         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         500.00        544.00           544.00        544.00         0.00
COMENITY BANK                    Unsecured           0.00           NA               NA            0.00        0.00
COMENITY BANK                    Unsecured           0.00           NA               NA            0.00        0.00
Consumers COOP CRED UN           Unsecured      1,525.00            NA               NA            0.00        0.00
Consumers COOP CRED UN           Secured       15,000.00            NA               NA            0.00        0.00
CORPORATE AMERICA FAMILY CU      Secured              NA       2,721.48         2,721.48           0.00        0.00
CORPORATE AMERICA FAMILY CU      Unsecured      8,990.00       6,447.14         9,168.62      9,168.62         0.00
IL DEPT OF REVENUE               Unsecured            NA         372.50           372.50        372.50         0.00
IL DEPT OF REVENUE               Priority       3,000.00       2,763.96         2,763.96      2,763.96         0.00
KOHLS                            Unsecured      1,155.00            NA               NA            0.00        0.00
PAYPAL                           Unsecured      3,279.00            NA               NA            0.00        0.00
PROGRESSIVE INSURANCE            Unsecured         800.00           NA               NA            0.00        0.00
QUANTUM3 GROUP LLC               Secured           500.00      1,548.86         1,548.86      1,548.86       18.01
QUANTUM3 GROUP LLC               Unsecured      1,200.00            NA               NA            0.00        0.00
QUANTUM3 GROUP LLC               Unsecured         302.00        383.56           383.56        383.56         0.00
QUANTUM3 GROUP LLC               Secured              NA            NA               NA            0.00        0.00
QUANTUM3 GROUP LLC               Unsecured      1,559.00           0.00             0.00           0.00        0.00
RNB-FIELDS3                      Unsecured           0.00           NA               NA            0.00        0.00
ST IL DEPT TRANSPORTATION        Unsecured         212.00           NA               NA            0.00        0.00
ST JOHANN ALPENLAND              Unsecured      1,229.00            NA               NA            0.00        0.00
Star Island Development          Unsecured     10,500.00            NA               NA            0.00        0.00
Star Island Development          Secured       10,500.00            NA               NA            0.00        0.00
Syncb/Jcp                        Unsecured          52.00           NA               NA            0.00        0.00
SYNCB/OLD NAVY                   Unsecured         226.00           NA               NA            0.00        0.00
US DEPT OF EDUCATION             Unsecured      4,588.00       5,057.89         5,057.89           0.00        0.00
VILLAGE OF HANOVER PARK          Unsecured          50.00           NA               NA            0.00        0.00
VILLAGE OF SOUTH BARRINGTON      Unsecured          50.00           NA               NA            0.00        0.00
WELLS FARGO BANK NA              Secured      176,916.00    168,955.41       201,717.34            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-36322        Doc 67     Filed 01/07/19 Entered 01/07/19 09:32:53                  Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim        Claim        Principal       Int.
Name                               Class   Scheduled      Asserted     Allowed         Paid          Paid
WELLS FARGO BANK NA            Secured             NA      32,761.93          0.00           0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                             $201,717.34               $0.00                  $0.00
      Mortgage Arrearage                                 $0.00               $0.00                  $0.00
      Debt Secured by Vehicle                       $14,080.00          $14,080.00              $1,392.47
      All Other Secured                              $4,270.34           $1,548.86                 $18.01
TOTAL SECURED:                                     $220,067.68          $15,628.86              $1,410.48

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00             $0.00                  $0.00
       Domestic Support Ongoing                             $0.00             $0.00                  $0.00
       All Other Priority                               $2,763.96         $2,763.96                  $0.00
TOTAL PRIORITY:                                         $2,763.96         $2,763.96                  $0.00

GENERAL UNSECURED PAYMENTS:                         $16,902.56          $11,844.67                   $0.00


Disbursements:

       Expenses of Administration                           $4,825.67
       Disbursements to Creditors                          $31,647.97

TOTAL DISBURSEMENTS :                                                                      $36,473.64




UST Form 101-13-FR-S (09/01/2009)
  Case 14-36322         Doc 67      Filed 01/07/19 Entered 01/07/19 09:32:53                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
